   Case 1:19-cr-00463-DLC Document 122 Filed 10/01/20 Page 1 of 1




Myers & Galiardo, LLP   I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc
BY ECF:
Honorable Denise L. Cote                                        October 1, 2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312



                              USA v. Zirkind 19 CR 463 (DLC)

Hon. Denise L. Cote:

In response to the Court’s directive to comply with the following:

“Participants are directed to test their video conference setup in advance of
the conference -- including their ability to access the link above. Defense
counsel shall assist the defendant in testing his video conference capability so
that the defendant can participate by video conference if that is feasible.
Users who do not have an Office 365 account may use the Join as Guest
option. When you successfully access the link, you will be placed in a virtual
lobby until the conference begins. Participants should also ensure that their
webcam, microphone, and headset or speakers are all properly configured to
work with Skype for Business.”

Defense Counsel and Defendant have tested their respective systems and all
are working properly.
                                                 Respectfully,

CC: US Government                                                 /s/Matthew D. Myers
                                                                  Attorney for Defendant




                                            N •Y•C
